DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 

(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Obviousness
03.	Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Document JP-2014-120606 to Kinoshita Masaharu et al. [hereinafter "KM"], further in view of Pre-Grant Publication [hereinafter "PGPub"] US 2015/0380642 of a U.S. patent application for inventors Rinerson et al. [hereinafter "Rinerson"].
With respect to claims 1 and 11, KM describes (with respect to the fourth Embodiment, as described with respect to FIGs. 6, for example) a memory cell including (a method of fabricating providing) a substrate (001); a first electrode layer (101) on top of the substrate (001); a diffusion barrier layer (102) on top of the first electrode 101; a polycrystalline silicon diode (layers 103/104) on top of the diffusion barrier 102; a phase change material (10; hereinafter PCM) on top of the polycrystalline silicon diode 103/104; and a second electrode 109 on top of the PCM layer 106.
KM teaches that "[t]he diffusion [barrier layer] 102 has a function of preventing the elements of the first metal wiring 101 and the phase change 
Specifically, Rinerson teaches (see, for example, [0047]) that thin metal oxide (as well as TiN, TaN, Pt, and Au) layers are suitable (including when forming part of an electrode) as diffusion barrier layer "to prevent metal inter-diffusion." 
Patent law precedents recognize that it would be obvious to select or substitute between prior art known materials based on their prior art known suitability for the same purpose. See M.P.E.P. § 2144.07 (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have used conductive oxide material as the diffusion barrier 102 because Rinerson teaches the suitability of conductive oxide material for the purpose of "preventing the elements of the first metal wiring 101 and the phase change material layer 106 from diffusing into the diode of the selection element." 
With respect to claims 8 and 18, KM expressly describes PCM materials having "a high resistance state [in] the amorphous material and a low resistance state [in] the crystal[, induced] by a current amount or a voltage change." See, for example, the "BACKGROUND ART." 
04.	Claims 2, 3, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over KM in view of Rinerson , further in view of PGPub .
With respect to claims 2, 6, 7, 12, 16, and 17, absent more, the recitations do not further narrow the scope of the claims because they only recite the intent (at best, the capability) of so using/employing the memory cell. 
Nevertheless, the art well recognizes that such use/employment in memory devices is possible. See, for example, the Abstract of Ramaswamy.
Specifically, Ramaswamy describes such use (see, for example, [0002] re word line and bit line, and see the Title re the Cross-Point memory; see, FIGs. 1 and 2 re array). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of KM (as modified in view of Rinerson) so the memory cell is used in a memory device (expressly as recited in claims 2, 6, 7, 12, 13, and 17) since Ramaswamy teaches the suitability of such use. 
With respect to claims 3 and 13, Ramaswamy further teaches the suitability of the first electrode comprise tungsten. See, for example, [0022], teaching tungsten as the material for electrode 226, filing the trench 224. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of KM (as modified in view of Rinerson) so the first electrode in KM (as modified in view of Rinerson) comprises tungsten since Rinerson teaches tungsten being a suitable material for the first electrode. 
s 4, 5, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over KM in view of Rinerson, further in view of French Patent Document FR-1235687 to "Herrick" (by way of the French Company, Thomson-Houston; hereinafter "Herrick"] and PGPub 2003/0178630 of a U.S. patent application for inventor "Maruyama." 
With respect to claims 4 and 14, KM (as modified in view of Rinerson) appears silent on using amorphous silicon dioxide as the diffusion barrier material. The art however well recognizes the suitability of using amorphous silicon dioxide as a diffusion barrier material. See, for example, Herrick (the Abstract) and Maruyama ([0053]). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used amorphous silicon dioxide, as the diffusion barrier material, as Herrick and Maruyama teaches the suitability of amorphous silicon dioxide as diffusion barrier material.
Absent more, in both claims 4 and 14, the recitation "that is laser annealed" describes the intended, but not the limiting method, of preparing the amorphous silicon dioxide, and as such has a scope not distinguishing over the amorphous silicon dioxide Herrick and Maruyama teach.
With respect to claims 5 and 15, the recitation "wherein the resistivity of the conductive oxide diffusion barrier is reduced during the annealing" is noted and determined to be inherently met by the amorphous silicon dioxide Herrick and Maruyama teach (because it is the very same material that is recited in the claims), when/if a limiting step of annealing occurs because it is the very.
06.	Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over KM in view of Rinerson, further in view of Ramaswamy and PGPubs . 
With respect to claims 9 and 19, KM (as modified in view of Rinerson) describes the diffusion barrier materials being conductive metal oxides, but is silent on using Ga doped ZnO as a diffusion barrier material.
In view of the teaching of Ramaswamy, the art well recognizes that the choice of the barrier material "will generally depend on the … type of impurities or other diffusing components … the barrier [is] intended to mitigate." See, [0022]. And in view of the teaching of Kamei (see, for example, [0038]), the art also recognizes the suitability and benefit of ZnO:Ga as diffusion barrier when a device is in high electric filed. See, for example, [0038] of Kamei. Indeed the art recognizes that ZnO:Ga is a good diffusion barrier material at least for copper. See, for example, Park [0067]. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used ZnO:Ga as the diffusion barrier material in the teachings of MK (as modified in view of Rinerson), as Kamei and Park both teach ZnO:Ga to be suitable diffusion barrier material, and because Kamei and Park teach that ZnO:Ga as diffusion barrier material is beneficial in high electric fields and prevents the diffusion of copper, respectively. 
07.	Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over KM in view of Rinerson, Ramaswamy, Kamei, and Park, further in view of PGPub 2013/0134374 of a U.S. patent application for inventors Kim et al. [hereinafter "Kim"]. 
With respect to claims 10 and 20, it is noted that approximately 5 nm has a scope including 3-10 nms.

Specifically, at [0086], Kim teaches that: 
A thickness of the diffusion barrier layer BL may be in a range of between about 3 nm to 10 nm. When the thickness of the diffusion barrier layer BL is less than about 3 nm, metal ions can easily permeate into the solid electrolyte film SE and thus it may be hard to control a doping condition. When the thickness of the diffusion barrier layer BL is more than about 10 nm, the diffusion barrier layer BL may serve as an insulator so that ion conductive characteristics between the anode electrode TE and the cathode electrode BE are reduced and accordingly variable resistance characteristics are also reduced. Therefore, the thickness of the diffusion barrier layer BL may be appropriately adjusted at such a range that ionic conduction is maintained and metal atom diffusion into the solid electrolyte film SE is controllable (for example between about 3 nm to 10 nm).
Accordingly, Kim not only teaches that the thickness of the diffusion barrier is a result effecting critical parameter, Kim also teaches that the thickness should be approximately 5 nm, by teaching that the range is desirably 3-10 nms.
According to well-established patent law precedents (see, e.g., M.P.E.P. §§ 2144.05II and 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (e.g. by routine experimentation) the thickness of the first dielectric layer to be approximately 5 nm (as taught by Kim), but also because Kim teaches that approximately 5 nm is a suitable and desirable thickness for the diffusion barrier so as to optimize the functioning of the diffusion barrier.
Response to Arguments
08.	The arguments in the 11/28/2021 Response have been fully considered. The contentions, however, are moot in view of the rejections detailed above.
CONCLUSION
09.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/